           Case 1:21-cv-00766-ALC Document 13 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
CLASSIC MARITIME INC.,                                           :
                                                                                            2/3/2021
                                                                 :
                                            Plaintiff,
                                                                 :
                                                                 :
                                                                 :
                 v.                                                   1:21-cv-00766-ALC
                                                                 :
                                                                 :    ORDER
XCOAL ENERGY AND RESOURCES LLC,
                                                                 :
                                                                 :
                                                                 :
                                            Defendant.
                                                                  :
----------------------------------------------------------------- x

ANDREW L. CARTER, JR., District Judge:

         The Court is in receipt of the letter from Defendant XCoal Energy and Resources LLC.

ECF No. 12. Plaintiff Classic Maritime Inc is ORDERED to respond no later than February 4,

2021.

SO ORDERED.
Dated: February 3, 2021
         New York, New York



                                                                      ANDREW L. CARTER, JR.
                                                                      United States District Judge
